February 28, 2011 Jim O’Connor Office of Disclosure and Review U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:AFL-CIO Housing Investment Trust File No.:811-3493, 333-59762 and 2-78066 Dear Mr. O’Connor: Attached is a submission under Rule 485(a) related to the registration statement of the AFL-CIO Housing Investment Trust.Should you have any questions or comments or require additional information with respect to any matter, please do not hesitate to contact the undersigned at 202-467-2159. Sincerely, /s/ Christopher Kaiser Christopher Kaiser Deputy General Counsel
